Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141189                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  GARY L. CHRISTIE and PATRICIA A.                                                                    Alton Thomas Davis,
  CHRISTIE,                                                                                                              Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 141189
                                                                    COA: 285924
                                                                    Crawford CC: 06-007131-NZ
  CHARLES F. FICK and C. F. FICK & SONS,
  INC.,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 2, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
           s1027                                                               Clerk